Exhibit 10.27

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made as of August 14, 2006, by and among Muzak Holdings LLC, a Delaware limited
liability company (“Holdings LLC”), Muzak LLC, a Delaware limited liability
company and a wholly owned subsidiary of Holdings LLC (the “Company”), and
Stephen P. Villa (“Executive”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company will employ Executive, and Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on June 27, 2006 and ending as provided in
Section 6 (the “Employment Period”).

2. Position and Duties. During the Employment Period, Executive will (i) serve
on the board of directors (or equivalent supervising body) of Holdings LLC (the
“Board”), (ii) exclusively serve as the Chief Executive Officer of Holdings LLC
and the Company, and (iii) render such managerial, analytical, administrative,
marketing, creative and other executive services to Holdings LLC, the Company
and their respective Subsidiaries (such entities, the “Muzak Entities”) as are
from time to time necessary in connection with the management and affairs of the
Muzak Entities subject to the authority of the Board and to the proviso set
forth in the following sentence. Executive will devote his best efforts and
substantially all of his business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Muzak Entities; provided that, during the Employment
Period, Executive will not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any other manner engage
in the business of providing business music programming and ancillary
communications products and services including broadcast data delivery,
satellite delivered cable television channels, audio marketing and in-store
advertising services to a diverse customer base that includes, among others,
restaurants, retailers, supermarkets and business offices (together with all
reasonably related activities, the “Business”) other than (i) on behalf of the
Muzak Entities or (ii) as a passive owner of less than 5% of the outstanding
stock of a corporation of any class which is publicly traded, so long as
Executive has no direct or indirect participation in the business of such
corporation. Executive will report to the Board. Executive will perform his
duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner.

3. Compensation and Benefits.

(a) Base Salary. During the Employment Period, Executive shall be entitled to
receive $400,000 (FOUR HUNDRED THOUSAND DOLLARS) per annum as base compensation
for services (as in effect from time to time, the “Base Salary”); provided that,
effective on June 27, 2007 and each anniversary of such date, the Base Salary
shall increase by 5% over the preceding year. The Base Salary will be payable in
regular installments in accordance with the general payroll practices of the
Company.



--------------------------------------------------------------------------------

(b) Bonus. In addition to the Base Salary, the Board in its sole discretion may
award a bonus (as in effect from time to time, the “Bonus”) to Executive
following the end of each fiscal year during the Employment Period as the Board
deems appropriate based upon the following considerations: (i) up to 30% of the
Base Salary as then in effect in consideration of the Company’s achievement of
budgeted goals and (ii) up to 10% of the Base Salary as then in effect in
consideration of Executive’s achievement of personal goals; all such goals shall
be established by the Board in advance of each fiscal year. The Bonus, if
awarded, for a fiscal year shall be paid in a single payment within thirty
(30) days after the audited financial statements for such fiscal year have been
reviewed by the Board. The Bonus shall be pro-rated for the 2006 fiscal year
based on the fact that Executive commenced employment hereunder on June 27,
2006. For any fiscal year which Executive is not employed by the Company at the
end of the fiscal year, Executive shall not be entitled to receive any Bonus.

(c) Reimbursement of Expenses. During the Employment Period, the Company will
reimburse Executive for all reasonable expenses incurred by him in the course of
performing his duties under this Agreement and which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

(d) Benefits. During the Employment Period, Executive shall be entitled to
participate in any health insurance plan and other similar benefits which the
Company makes available generally to other Company executives and further shall
be entitled to a monthly automobile allowance of $300 or, in lieu thereof and at
Company’s discretion, the use of an automobile leased by the Company.

4. Vacation Days. Executive shall be entitled to four (4) weeks of paid vacation
during each year of the Employment Period, in addition to legal holidays;
provided, however, that no such vacation time shall accrue or be earned to the
extent that such accrual or earning would cause Executive’s accrued or earned,
but unused, vacation time to exceed four (4) weeks. Executive shall make best
efforts to schedule vacations so as not to conflict with the conduct of the
Muzak Entities’ business, and Executive shall give to the Board adequate advance
notice of his planned absences.

5. Board Membership. During the Employment Period, Executive shall serve as a
member of the Board, but only if Executive is then serving as the Chief
Executive Officer of Holdings LLC and the Company.

6. Termination. The Employment Period shall terminate under the following
circumstances:

(a) Death. Executive’s death, in which case Executive’s employment shall
terminate on the date of death.



--------------------------------------------------------------------------------

(b) Disability. If, as a result of Executive’s illness, physical or mental
disability or other incapacity, Executive is unable to perform his or her duties
under this Agreement for any period of three (3) consecutive months, and within
thirty (30) days after written notice of termination is given by the Company to
Executive (which notice may be given before or after the end of such three-month
period) he or she shall not have returned to the performance of his or her
duties hereunder on a full-time basis, the Company may terminate Executive’s
employment hereunder as of the latest of (i) the expiration of such three-month
period or (ii) the thirty-first (31st) day following the giving by the Company
of the written notice of termination.

(c) Consolidation, Merger or Comparable Transaction. In the event that Holdings
LLC consolidates with or merges with and into any other entity, effects a share
exchange, sells or causes the Company to sell all or substantially all of its
and its subsidiaries’ consolidated assets or enters into a comparable capital
transaction pursuant to which Holdings LLC is not the continuing or surviving
entity or a sale of a majority of the outstanding voting power of Holdings LLC’s
equity securities to a third party occurs such that the beneficial owners of
Holdings LLC have substantially changed, Executive’s employment may, by written
notice of termination, be terminated by the Company simultaneous with the
consummation of such consolidation, merger, share exchange, asset sale, stock
sale or comparable transaction.

(d) Voluntary Termination by the Company. The Company may terminate Executive’s
employment, upon written notice to Executive, (i) for “Company’s Good Reason,”
which for purposes of this Agreement shall mean a material breach by Executive
which has not been cured within ten (10) days after written notice to Executive
of any material provision of this Agreement, violation in any material respect
of a written directive of the Board, or violation of a material Company policy,
or (ii) for any other reason or for no reason, in each case, subject to payment
of the termination payments, if any, specified in Section 7 hereof.

(e) Termination by Executive With Good Reason. Executive may terminate his or
her employment hereunder at any time for Executive’s Good Reason, with such
termination to be effective as of the date stated in a written notice of
termination delivered by Executive to the Company. For purposes of this
Agreement, “Executive’s Good Reason” shall mean a material breach by Holdings
LLC or the Company of a material provision of this Agreement which has not been
cured within ten (10) days after written notice of noncompliance has been given
by Executive to the Company.

(f) Voluntary Termination by Executive Without Good Reason. Executive may
terminate his or her employment hereunder for any reason other than Executive’s
Good Reason as defined above, or for no reason, upon thirty (30) days prior
written notice to the Company (provided that, at the Company’s election, such
termination will become effective immediately or at such other time during such
30-day period as the Company may elect).

(g) Retirement. The Company may require Executive to retire upon attaining age
65 if not violative of applicable law; such a decision shall not be treated as a
voluntary termination by the Company for purposes of Section 6(d)(ii) above.



--------------------------------------------------------------------------------

In no event shall the termination of Executive’s employment affect the rights
and obligations of the parties set forth in this Agreement, except as expressly
set forth herein.

7. Termination Payments. Executive (or his or her estate pursuant to
Section 6(a) hereof) shall be entitled to receive the following payments upon
termination of his or her employment hereunder:

(a) In the event of the termination of Executive’s employment pursuant to
Section 6(a) or 6(f) hereof, or by the Company pursuant to Section 6(d)(i) for
Company’s Good Reason or pursuant to Section 6(g) , the Company shall pay to
Executive (or his or her estate, as the case may be) as soon as practicable
following such termination any accrued and unpaid Base Salary through the date
of termination as provided in Section 3 hereof.

(b) In the event of the termination of Executive’s employment pursuant to
Section 6(b) hereof, the Company shall pay to Executive for a period of twelve
(12) months after the date of termination the amount of the Base Salary through
the end of such twelve (12) month period, less any amounts paid to Executive
pursuant to disability insurance, if any, provided by the Muzak Entities.

(c) In the event of termination of Executive’s employment pursuant to
Section 6(c), Section 6(d)(ii), or Section 6(e), the Company shall continue to
pay the Base Salary for twelve (12) months after the date of termination. In the
event of termination of Executive’s employment pursuant to Section 6(c),
Section 6(d)(ii), or Section 6(e), the Company shall further pay for a period of
twelve (12) months after the date of such termination for all COBRA premiums
associated with the continuation of the Company’s group health and group dental
coverages for Executive and his participating family members; the Company’s
obligations to pay such COBRA premiums shall extend solely to those plans in
which Executive was enrolled on the day prior to Executive’s termination and
solely to those participating family members that Executive had enrolled in such
plans prior to Executive’s termination.

(d) Without limiting the remedies available to the Company for breach by
Executive of Section 9 or 10 hereof, in the event that Executive violates the
provisions of Section 9 or 10 after the termination of his or her employment
with the Company in a manner reasonably determined by the Company to be
materially injurious to any Muzak-Related Company (as that term is defined in
Section 9), any termination payments provided in this Section 7 remaining unpaid
at the time such violation occurs shall be automatically forfeited.

8. Resignation as Officer or Director. Upon the termination of the Employment
Period, Executive will resign each position (if any) that he then holds as an
officer, director or manager of any of the Muzak Entities (including, without
limitation, his membership on the Board).

9. Confidential Information. Executive acknowledges that the information,
observations and data that (i) have been or may be obtained by him during his
employment or other relationship or interaction with any of the Muzak Entities
or any predecessor thereof (any of the Muzak Entities or any such predecessor
being a “Muzak-Related Company,” and collectively they are “Muzak-Related
Companies”), prior to and/or after the date of this Agreement concerning the
business or affairs of the Muzak-Related Companies, and (ii) is



--------------------------------------------------------------------------------

treated by the Muzak-Related Companies as confidential information
(collectively, “Confidential Information”) are and will be the property of the
Muzak-Related Companies. Therefore, Executive agrees that he will not disclose
to any unauthorized person or use for his own account any Confidential
Information without the prior written consent of Holdings LLC (by the action of
the Board), unless and to the extent that (x) the aforementioned matters become
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act, or (y) disclosure of the aforementioned
matters is required under federal or state law or a duly issued subpoena. In the
event any disclosure pursuant to clause (y) above is to be made, Executive will
give the Company reasonable prior notice thereof and will permit the
Muzak-Related Companies to resist or limit the scope of the disclosure to be
made. Executive will deliver or cause to be delivered to Company at the
termination of the Employment Period, or at any other time any of the Muzak
Entities or the Board may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) containing or relating to Confidential Information or the business of
any Muzak-Related Company, which he may then possess or have under his control.

10. Non-Compete, Non-Solicitation.

(a) Non-Compete. Executive acknowledges that during his employment or other
relationship or interaction with the Muzak-Related Companies, he has and will
become familiar with trade secrets and other confidential information concerning
the Muzak-Related Companies, and with investment opportunities relating to the
Business, and that his services have been and will be of special, unique and
extraordinary value to the foregoing entities. Therefore, Executive agrees that,
during the Employment Period and thereafter, until the 2nd anniversary of the
last day of the Employment Period (the Employment Period and the remainder of
such period being the “Noncompete Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any other manner engage in any business, or as an investor in or lender to any
business (in each case including, without limitation, on his own behalf or on
behalf of another entity) which constitutes or is competitive with all or part
of the Business (as and where the same is conducted or proposed to be conducted
by any of Muzak-Related Companies during the Employment Period). In addition, in
as much as the Company regularly seeks to acquire additional Muzak franchises
and/or Muzak franchisees, Executive agrees that, during the Employment Period
and thereafter, until the 1st anniversary of the last day of the Employment
Period, he will not directly or indirectly acquire or seek to acquire any Muzak
franchise or the assets or ownership interest of any Muzak franchisee within the
United States. Nothing in this Section 10 will prohibit Executive from being a
passive owner of less than 5% of the outstanding stock of a corporation engaged
in a competing business described above of any class which is publicly traded,
so long as Executive has no direct or indirect participation in the business of
such corporation. By initialing in the space provided below, Executive
acknowledges that he has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 10(a).
            [initial].

(b) Non-Solicitation. During the Noncompete Period, Executive will not directly
or indirectly (i) induce or attempt to induce any employee or full-time
independent contractor of any Muzak-Related Company to leave the employ or
contracting relationship with such entity, or in any way interfere with the
relationship between any such entity and any employee or full-time independent
contractor thereof, (ii) solicit for employment or as an



--------------------------------------------------------------------------------

independent contractor any person who was an employee or full-time independent
contractor of any Muzak-Related Company, at any time during the Employment
Period, or (iii) induce or attempt to induce any customer, supplier or other
business relation of any Muzak-Related Company to cease doing business with such
entity or in any way interfere with the relationship between any such customer,
supplier or other business relation and such entity. By initialing in the space
provided below, Executive acknowledges that he has read carefully and had the
opportunity to consult with legal counsel regarding the provisions of this
Section 10(b).             [initial].

11. Enforcement. The parties hereto agree that if, at the time of enforcement of
Section 9 or 10, a court holds that any restriction stated in any such Section
is unreasonable under circumstances then existing, then the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to information of the type described
in Sections 9 and 10, the parties hereto agree that money damages would be an
inadequate remedy for any breach of Section 9 or 10. Therefore, in the event of
a breach or threatened breach of Section 9 or 10, any Muzak-Related Company,
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions of Section 9 or 10, without posting a bond or other security. The
provisions of Sections 9, 10, and 11 are intended to be for the benefit of the
Company, Holdings LLC, each of the other Muzak Entities, and their respective
successors and assigns, each of which may enforce such provisions and each of
which (other than Holdings LLC and the Company) is an express third-party
beneficiary of such provisions and this Agreement generally. Sections 9, 10, and
11 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period. By initialing in the
space provided below, Executive acknowledges that he has read carefully and had
the opportunity to consult with legal counsel regarding the provisions of this
Section 11.             [initial].

12. Representations. Executive represents and warrants to the Company and
Holdings LLC that Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person.

13. Key-Man Life Insurance. Executive agrees to submit to any requested physical
examination in connection with any of the Muzak Entities’ purchase of a
“key-man” insurance policy. Executive agrees to cooperate fully in connection
with the underwriting, purchase and/or retention of any such key-man insurance
policy.

14. Miscellaneous.

(a) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to the address indicated below:



--------------------------------------------------------------------------------

Notices to Executive:

Stephen P. Villa

10228 Chilvary Drive

Charlotte, NC 28277

Notices to the Company:

Muzak LLC

3318 Lakemont Boulevard

Fort Mill, SC 29708

Attn: General Counsel

with copies (which shall not constitute notice to any Muzak-Related Company) to:

ABRY Partners, LLC

111 Huntington Avenue

30th Floor

Boston, MA 02199

Attention: Peni Garber

and

Kirkland & Ellis

Citigroup Center

153 East 53rd Street

New York, New York 10022

Attention: John L. Kuehn, Esq.

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(b) Amendment and Waiver. No modification, amendment or waiver of any provision
of this Agreement will be effective unless such modification, amendment or
waiver is approved in writing by Holdings LLC, the Company, Executive and ABRY
Broadcast Partners III, L.P. (“ABRY”), if ABRY then holds any equity securities
of Holdings LLC. The failure of any party to enforce any of the provisions of
this Agreement will in no way be construed as a waiver of such provisions and
will not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

(c) Severability. Without limiting Section 11, whenever possible, each provision
of this Agreement will be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of any other provision of
this Agreement in such jurisdiction or affect the validity, legality or
enforceability



--------------------------------------------------------------------------------

of any provision in any other jurisdiction, but this Agreement will be reformed,
construed and enforced in that jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained in this Agreement.

(d) Entire Agreement. Except as otherwise expressly set forth herein, this
agreement and the other agreements referred to herein embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral (including that
certain Executive Employment Agreement dated November 5, 2002, as amended, by
and between Executive and the Company), which may have related to the subject
matter hereof in any way.

(e) Successors and Assigns. This Agreement will bind and inure to the benefit of
and be enforceable by Holdings LLC, the Company and Executive and their
respective assigns; provided that Executive may not assign his rights under this
Agreement without the prior written consent of each of Holdings LLC, the Company
and ABRY, if ABRY then holds any equity securities of Holdings LLC.

(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

(g) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.

(h) GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL
CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER
THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE
LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(i) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.



--------------------------------------------------------------------------------

(j) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

/s/ STEPHEN P. VILLA

STEPHEN P. VILLA MUZAK HOLDINGS LLC By:  

/s/ Michael F. Zendan II

Name:   Michael F. Zendan II Title:   Vice President, General Counsel, &
Secretary MUZAK LLC By:  

/s/ Michael F. Zendan II

Name:   Michael F. Zendan II Title:   Vice President, General Counsel, &
Secretary